     Case 2:20-cv-03664-DOC-JEM Document 11 Filed 06/08/20 Page 1 of 6 Page ID #:80



1                                                                                     JS-6
2

3

4

5

6

7

8
                            UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11                                                    )
      RAYMOND PATRICK CRUM,                           )    Case No. CV 20-3664-DOC (JEM)
12                                                    )
                             Petitioner,              )
13                                                    )    ORDER DISMISSING PETITION
                      v.                              )
14                                                    )
      B. VON BLANCKENSEE, Warden,                     )
15                                                    )
                             Respondent.              )
16                                                    )
17
               On April 21, 2020, Raymond Patrick Crum (“Petitioner”), a federal prisoner who is
18
      serving his sentence at the Federal Correctional Institution at Lompoc (“FCI-Lompoc”), filed
19
      a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (“Petition”), as well as an
20
      Emergency Motion for Expedited Injunctive and for Other Relief (“Emergency Motion”).
21
      Petitioner is serving a sentence that was imposed in the United States District Court for the
22
      Southern District of California in the matter of United States v. Crum, 3:18-CR-05317-AJB-
23
      11.1 (Petition at 3, 152; Respondent’s Motion to Dismiss (“MTD”), Ex. A at 1.)
24

25

26
        1
          A more complete description of Petitioner’s conviction and sentence are set forth in Respondent’s
27    Motion to Dismiss.

28       2
             The Court refers to the pages of the Petition as numbered by the CM/ECF system.
     Case 2:20-cv-03664-DOC-JEM Document 11 Filed 06/08/20 Page 2 of 6 Page ID #:81



1            Petitioner seeks release from FCI-Lompoc and placement in home confinement “due
2     to the dangers in prison posed by COVID-19." (Petition at 13.) His request is made
3     “[p]ursuant to the recent Attorney General William Barr Memorandum in regard to COVID-
4     19, and in accordance with the First Step Act as amended by 18 USC [§] 3582(c)(A)(1)(i).”
5     (Id. at 15.)
6            Rule 4 of the Rules Governing Section 2254 Cases in the United States District
7     Courts (“Habeas Rules”) requires summary dismissal of federal habeas petitions “[i]f it
8     plainly appears from the petition and any attached exhibits that the petitioner is not entitled
9     to relief in the district court.” See also Habeas Rule 1(b) (permitting district courts to apply
10    Habeas Rules to Section 2241 habeas proceedings); Lane v. Feather, 584 F. App'x 843,
11    843 (9th Cir. 2014) (affirming district court's application of Habeas Rule 4 to dismiss Section
12    2241 petition).
13           Additionally, a federal court is obligated to consider sua sponte whether it has
14    jurisdiction over a Section 2241 petition. See Nadarajah v. Gonzales, 443 F.3d 1069, 1075
15    (9th Cir. 2006); see also Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000) (court
16    must assess its jurisdiction “before proceeding to any other issue”).
17           Because it plainly appears from the face of the Petition that Petitioner is not entitled
18    to relief in this district, the Petition must be dismissed.
19                                              DISCUSSION
20    I.     Motions for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)
21           Although the Petition is labeled as a petition for writ of habeas corpus under 28
22    U.S.C. § 2241, it is properly construed as a motion for compassionate release pursuant to
23    18 U.S.C. § 3582(c)(1)(A). (See Petition at 13, 15.)
24           A district court generally “may not modify a term of imprisonment once it has been
25    imposed.” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824-25
26    (2010). A narrow exception, compassionate release, allows the sentencing court to reduce
27    a prison term “after considering the factors set forth in section 3553(a) to the extent that
28

                                                        2
     Case 2:20-cv-03664-DOC-JEM Document 11 Filed 06/08/20 Page 3 of 6 Page ID #:82



1     they are applicable, if it finds that . . . (i) extraordinary and compelling reasons warrant such
2     a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Under prior law, only the Director of the BOP
3     could seek compassionate release. See, e.g., United States v. Smartt, 129 F.3d 539, 541
4     (10th Cir. 1997) (holding that the petitioner was not entitled to compassionate release
5     absent a motion from the BOP Director); Fernandez v. United States, 941 F.2d 1488, 1493
6     (11th Cir. 1991) (holding that a district court cannot review the BOP’s refusal to file a motion
7     for release). The First Step Act of 2018, 132 Stat. 5194, amended Section 3582(c)(1)(A) to
8     allow an inmate to file a motion for compassionate release in the sentencing court if the
9     inmate “has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring
10    a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
11    request by the warden of the defendant’s facility.”
12    II.    Motions for Compassionate Release Must Be Filed in the Sentencing Court
13           A motion under Section 3582(c) to modify a prison term must be addressed to the
14    sentencing court. See United States v. Ono, 72 F.3d 101, 102 (9th Cir. 1995) (a motion
15    under Section 3582(c) “is undoubtedly a step in the criminal case” that “requires the
16    [sentencing] court to reexamine the original sentence” (quotation marks omitted)); see also
17    United States v. Rala, 954 F.3d 594, 595 (3d Cir. 2020) (“Section 3582's text requires those
18    motions to be addressed to the sentencing court, a point several Circuits have noted . . . .”);
19    Rodriguez-Aguirre v. Hudgins, 739 F. App'x 489, 491 n.2 (10th Cir. 2018) (“[T]he district
20    court lacked authority to entertain [petitioner's] request for relief under 18 U.S.C. §
21    3582(c)(1)(A) because he filed his request in the district in which he is currently confined
22    rather than in the district that imposed his sentence.”); United States v. Brown, 817 F.3d
23    486, 488-89 (6th Cir. 2016) (“Because its purpose is to ask the sentencing court to reduce a
24    sentence . . . , a § 3582(c) motion is part of the defendant’s criminal proceeding.”
25    (alterations and internal quotation marks omitted) (collecting cases)); Bolden v. Ponce, 2:20-
26    cv-3780-JFW-MAA, 2020 WL 2097751, at *2 (C.D. Cal. May 1, 2020) (district court lacks
27    authority to grant release under § 3582(c)(1)(A) based on conditions caused by COVID-19
28    pandemic because petition was not filed in sentencing court); Thody v. Swain, No. CV

                                                      3
     Case 2:20-cv-03664-DOC-JEM Document 11 Filed 06/08/20 Page 4 of 6 Page ID #:83



1     19-09641-PA (DFM), 2019 WL 7842560, at *2 (C.D. Cal. Nov. 26, 2019) (“[B]y its plain
2     language, 18 U.S.C. § 3582(c)(1)(A) requires Petitioner to move for reduction in the
3     sentencing court.”); Mohrbacher v. Ponce, No. CV 18-00513-DMG (GJS), 2019 WL 161727,
4     at *1 & n.1 (C.D. Cal. Jan. 10, 2019) (same).
5            Petitioner was convicted and sentenced in the Southern District of California (see
6     MTD, Ex. A at 1), and any motion for compassionate release must be made there. Thus,
7     the Court lacks jurisdiction over this matter and it must be summarily dismissed.
8     III.   The Court Lacks Authority to Transfer Petitioner to Home Confinement
9            The Court also lacks the authority to provide Petitioner with the remedy he seeks,
10    which is transfer to home confinement. (See Petition at 15.) He cites to the Attorney
11    General’s March 26, 2020 memorandum directing the BOP to expedite review of inmate
12    requests for home confinement and the related provisions of the Coronavirus Aid, Relief,
13    and Economic Security Act (“CARES Act”). See BOP, COVID-19 Coronavirus (updated
14    regularly), available at https://www.bop.gov/coronavirus/index.jsp. The CARES Act, which
15    was enacted in response to the COVID-19 pandemic, significantly increased the BOP’s
16    authority to place prisoners in home confinement. See CARES Act, Pub. L. No., 116-136, §
17    12003(b)(2), 134 Stat. 281, 516 (March 27, 2020) (suspending eligibility limitations imposed
18    by 18 U.S.C. § 3624(c)(2)). In his April 3, 2020 memorandum authorizing the BOP to
19    exercise its expanded CARES Act authority, the Attorney General emphasized that “time is
20    of the essence,” and he directed the BOP to focus on facilities that have significant numbers
21    of COVID-19 cases within their inmate populations. Attorney General, Memorandum for
22    Director of Bureau of Prisons Re: Increasing Use of Home Confinement at Institutions Most
23    Affected by COVID-19 (April 3, 2020), available at
24    https://www.justice.gov/file/126661/download. Thus, the BOP is “urgently reviewing all
25    inmates” to determine their eligibility, increasing resources to “review and make appropriate
26    decisions as soon as possible.” Federal Bureau of Prisons, Home Confinement (Apr. 5,
27    2020) (“BOP, Home Confinement”), available at https://www.bop.gov/resources/news/
28

                                                      4
     Case 2:20-cv-03664-DOC-JEM Document 11 Filed 06/08/20 Page 5 of 6 Page ID #:84



1     20200405 covid19 home confinement.jsp. Inmates “do not need to apply to be
2     considered[.]” Id.
3            However, this Court does not have jurisdiction to order a transfer to home
4     confinement, under the CARES Act or otherwise. Congress gave the Attorney General, and
5     by designation the BOP, exclusive authority to determine custody placements including
6     home confinement. Reeb v. Thomas, 636 F.3d 1224, 1226-28 (9th Cir. 2011). Section
7     12003(b)(2) of the CARES Act authorizes only the BOP to determine whether “to place a
8     prisoner in home confinement under . . . [18 U.S.C. §] 3642(c)(2).” Moreover, as a general
9     matter, all placement determinations, including placement in home confinement, are
10    ultimately made under 18 U.S.C. § 3621(b). See 18 U.S.C. § 3624(c)(6)(A); see also
11    Sacora v. Thomas, 628 F.3d 1059, 1062 (9th Cir. 2010). The First Step Act added the
12    following language to 18 U.S.C. § 3621(b): “Notwithstanding any other provision of law, a
13    designation of a placement of imprisonment under this subsection is not reviewable by any
14    court.” Even prior to the passage of the First Step Act, it was well established that, “[w]hile
15    a district court judge has wide discretion in determining the length and type of sentence, the
16    court has no jurisdiction to select the place where the sentence will be served. Authority to
17    determine place of confinement resides in the executive branch of government and is
18    delegated to the Bureau of Prisons.” United States v. Ceballos, 671 F.3d 852, 855 (9th Cir.
19    2011) (alterations, quotations, and citations omitted); see also Reeb, 636 F.3d at 1226-28
20    (courts lack jurisdiction to review BOP’s placement decisions under 18 U.S.C. §§ 3621-25).
21           Accordingly, the decision whether to place Petitioner in home confinement is within
22    the exclusive province of the BOP and is not subject to judicial review. The Court lacks the
23    authority to grant the relief requested.3
24

25

26
        3
          Respondent also argues that the Petition should be dismissed because Petitioner failed to exhaust
27    administrative remedies. (MTD at 7-10.) Because dismissal on this basis is normally without prejudice,
      and it has been determined that this action should be dismissed with prejudice on other grounds, the
28    Court will not further address the exhaustion issue.

                                                        5
     Case 2:20-cv-03664-DOC-JEM Document 11 Filed 06/08/20 Page 6 of 6 Page ID #:85



1                                            ORDER
2           Based on the foregoing, IT IS HEREBY ORDERED that this action is dismissed with
3     prejudice.
4

5
      DATED: June 8, 2020
6                                                        DAVID O. CARTER
                                                  UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
